DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide antecedent basis for “data designated for storage” in any particular block. 
The specification does not provide antecedent basis for storing data in one location “instead of” another. 

Claim Objections
Claims 23 is objected to because of the following informalities: 
Claim 23 should be amended to recite, “based on the [[a]] determined number of dummy physical pages” as the claim previously indicates that the memory controller “determines a number of dummy physical pages”. 
Appropriate correction is required.

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25-27 and 29-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21: 
Claim 21 recites, “when...a number of times voltage abnormalities have occurred in a voltage supplied to the memory device for a predetermined time exceeds a first threshold value”, which is subject to multiple distinct interpretations. A first interpretation is that the number of times voltage abnormalities have occurred exceeds a threshold value, and the voltage is supplied to the memory device for a predetermined time. A second interpretation is that there is a number of times voltage abnormalities have occurred where the voltage supplied to the memory device exceeds a first threshold value for a predetermined time. Another interpretation is that the voltage abnormalities have occurred for a predetermined time that exceeds a first threshold value, and the voltage is supplied to the memory device. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.  
Regarding claim 22: 
Claim 22 recites, “the number of times the voltage abnormalities have occurred during the predetermined time ending when the first memory block is changed to the closed block”. There is insufficient antecedent basis for this limitation in the claim. Although the claim 
Claim 22 recites, “the predetermined time ending when the first memory block is changed to the closed block”. There is insufficient antecedent basis for this limitation in the claim. Although the claim previously recites a predetermined time, the claim does not previously indicate that the predetermined time ends when the first memory block is changed to the closed block. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 23: 
Claim 23 recites the phrase, “the first memory block that is changed to the closed block”. The phrase’s use of the defining clause, “that is changed to the closed block”, implies the existence of another first block that is not changed to the closed block as evidenced by the following except from the Grammarly blog post, “Which vs. That: How to Choose”:
Example	My bike that has a broken seat is in the garage.

In this sentence, you understand that the speaker has at least one other bike. Specifically, the bike he’s talking about is distinguished from his other bikes by its broken seat. If you removed the clause “that has a broken seat,” you would lose the implication that he owns more than one bicycle, and even if you somehow knew about the other bikes, you wouldn’t know which one was in the garage.
In this case, “the first memory block” is used analogously to “My bike” and “that has a broken seat” is used analogously to “that is changed to the closed block” and so the phrase implies the existence of another first memory block. However, the claims do not recite a plurality of first memory blocks such that there could be a first memory block that is changed to the 
Regarding claim 25: 
Claim 25 recites, “the memory blocks included in the first and second memory block groups”. There is insufficient antecedent basis for this limitation in the claim. Although the claim previously recites a “first memory block group” and a “second memory block group”, the claims do not previously indicate even a single memory block included in both the first and second memory block groups such that there cannot be antecedent basis for a plurality of memory blocks included in the first and second memory block groups. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claims 22-23, 25-27 and 29-40: 
Claims 22-23, 25-27 and 29-40 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 21-23, 25-27 and 29-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21: 
Claim 21 recites, “the memory controller is configured to store data, which is designated to be stored in the first open block, in the second open block instead of the first open block”. However, the specification never discloses data that is designated to be stored in the first open block. Accordingly, if data is never designated to be stored in the first open block, the specification cannot disclose to instead store the data in the second open block. Although the specification discloses that if there is not a block open in the first memory block group (e.g. when the first open block is changed to a closed block), it may be determined whether to open a new block [0006] [0007] [0030] [0057-0058] [0065] [0075] [0078-0079] [0084], the specification never discloses that any data is designated for storage in one open block or another. Informatively, the specification never recites “data designated” for any blocks whatsoever. Furthermore, the specification never discloses changing the intended storage location of data from one open block to another. Although the specification discloses performing garbage collection where data is copied from a closed block to an open block [0028], data is not written to one open block instead of another open block the data was designated for. Accordingly, the specification does not disclose, “the memory controller is configured to store data, which is 
Claim 21 further discloses, “a voltage supplied to the memory device for a predetermined time”. However, the specification never discloses that a voltage is supplied to a memory device for a predetermined amount of time. Instead, the specification only indicates that a voltage is supplied to a memory device and does not indicate that any particular timeframe (i.e. predetermined time) for supplying the voltage is predetermined [0006] [0031-0032] [00137]. Accordingly, the limitation is regarded as new matter. The Examiner suggests amending the claims to recite, “a number of times voltage abnormalities, in a voltage supplied to the memory device, have occurred during a predetermined time exceeds a first threshold value”.  
Regarding claims 25-27: 
Claims 25-27 recite “memory blocks included in the first and second memory block groups”, however the specification never discloses memory blocks included in both the first and second memory block groups. Instead, the specification discloses that memory blocks included in the first memory block group are distinct from the memory blocks included in the second memory block group (i.e. because the memory blocks in the first memory block group have a different number of bits per cell than memory blocks in the second memory block group [0041-0043] [0045-0047] [0067-0068] [0080-0081]) 
Regarding claims 22-23, 25-27 and 29-40: 
Claims 22-23, 25-27 and 29-40 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Prior Art Considerations
Although the subject matter of claims 21-23, 25-27 and 29-40 was searched for in the prior art, the subject matter of the claims was not found. Correspondingly, a prior art rejection for claims 21-23, 25-27 and 29-40 has not been made. However, the claims are subject to one or 

Response to Arguments 
In light of the amendments to the claims, there is no longer an interpretation under 35 U.S.C. §112(f), accordingly, the corresponding 35 U.S.C. §112(b) and 35 U.S.C. §112(a) rejections for the limitation have been withdrawn. 
In light of the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn. However, in light of the amendments to the claims, a new 35 U.S.C. §112(b) rejection has been made and Applicant’s assertion that the claim amendments are fully supported by the specification is not persuasive for the reasons indicated in the rejection above. 
In light of the amendments to the claims, the previous 35 U.S.C. §112(a) rejections have been withdrawn. However, in light of the amendments to the claims, a new 35 U.S.C. §112(a) rejection has been made and applicant’s assertion that the claims are not indefinite is not persuasive for the reasons indicated in the rejection above. 
In light of the amendments to the claims, an objection has been made to claim 23. 
The claims are not indicated as allowable because the claims are subject to outstanding 35 U.S.C. §112(a) and 35 U.S.C. §112(b) rejections. Therefore, Applicant’s argument that the claims are allowable is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139